DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 - 19 are pending.

Claim Rejections - 35 USC §102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1 - 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Langas et al (US20130275657) hereinafter Langas.

As to claim 1, Langas discloses A method for data communication, comprising: configuring a first application interface operationally coupled to a data storage management interface, for defining a correspondence between an application data message and an accessible memory addressing zone managed by the data storage management interface (Fig. 1 w with interface application 6, and data storage 5 coupled to management controller 7 and memory designation as illustrated in Fig. 3, para.0152);
generating a data storage command on the basis of the memory addressing zone and the application data message (Fig. 3, and para. 0219);
and issuing, by the first application interface, the data storage command message to the data storage management interface for sending the application data message to a second application interface, through the data storage management interface (Fig. 1, and paras. 0162 – 0164 . Fig. 9 illustrates a plurality of application from image, to audio, to video, which would use a plurality of unique applications, para. 0173),

As to claims 2, and 5, Langas discloses the method wherein the data storage command message is a data write request corresponding to the application data message in the addressing zone (Fig. 3, and paras. 0217 - 0224).


0117-0180).

As to claim 4, Langas discloses a method for data communication, comprising: configuring a second application interface for defining a correspondence between an application data message and an accessible memory addressing zone managed by the data storage management interface (Fig. 1 w with interface application 6, and data
storage 5 coupled to management controller 7 , and second application interlace in 6, and memory designation as illustrated in Fig. 3, para. 0152); receiving, from the data storage management interface, a data storage command message (Fig. 2, and para 0219);
and obtaining, on the basis of the memory addressing zone and the data storage command message, the application data message coming from a first application interface (Fig. 1, and paras. 0162 - 0164).

As to claims 7, and 13, Langas discloses a device, comprising a second application interface unit comprising a data communication interface operationally coupled to a processor, wherein the processor is configured for, whenever the second application interface unit is coupled to a data storage management interface of a computer system, implementing the method (Fig. 1 and para. 0143).



As to claim 3, 15, and 17, Langas discloses the device further comprising an application unit operationally coupled to the second application interface unit, and configured for implementing an application for processing data received from the second application interface unit for processing.

As to claims 10, 18, Langas discloses the device wherein the application unit is configured for processing the video stream received from the second application interface unit, where the processing relates to one or more among compression, decompression, encoding, decoding, encryption and decryption (para. 0156).

As to claim 11, Langas discloses an application interface unit, configured for implementing, whenever the application interface unit is implemented by a computer system processor (Fig. 1, and para. 0067}



Response to Arguments
Applicant's arguments filed 4/26/2021 have been fully considered but they are not persuasive. The Applicant has argued that prior art does not teach an application interface.
In response, the Examiner did not find any local definition of an application interface in the specification.  Thus using broadest reasonable interpretation, a fusion of elements 6, and element 7 to comprise said is warranted. and thus the prior art does define clearly an application interface.
Further, the Applicant has argued that prior art does not teach generating a data storage command on the basis of the memory addressing zone and the application data message.
In response, the Examiner point to the interrupt that is a command being used in the operation of the application and the host as described in para. 0219.  Thus the prior art clear teaches the limitation and thus the rejection maintained.

In response, the Examiner points to the teaching of prior art applied with a plurality of applications needing a plurality of interfaces (Fig. 1, and paras. 0162 – 0164 . Fig. 9 illustrates a plurality of application from image, to audio, to video, which would use a plurality of unique applications, para. 0173). Thus the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625.  The examiner can normally be reached on 7 - 3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571 2724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.D/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184